Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-14,16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,970,959. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.



Claim 1 (Currently amended): A method for assessing tyre condition of a tyre for a vehicle, the method comprising: 
taking and analysing, using instrumentation, a camera image or multiple camera images of a tyre; and 

using image processing software, implemented on or controlled by the instrumentation, to measure tyre condition by performing edge and feature detection image analysis on the camera image or the multiple camera images to select salient features that survive wear, 
 

wherein the edge and feature detection image analysis is performed on the camera image or the multiple camera images to detect transverse edges of the salient features that survive wear, after which the image processing software runs edge and corner detection routines to derive a compressed descriptor unique to tyre type to assess the tyre condition; and then having completed the edge and feature detection image analysis, communicating the tyre condition to a user.  


Claim 4 The method according to claim 1 wherein the method also communicates a tyre brand and/or tyre model to a user and/or enforcement agency and/or an insurance company regarding the tyre condition. 


Claim 7 The method according to claim 1z wherein the instrumentation comprises communication equipment including a camera.

Claim 8 (Currently amended): The method according to claim 7 wherein the communication equipment is portable and comprises a smartphone and a separate imaging device is used in conjunction with the smartphone. 
.  
Claim 9 The method according to claim 7 wherein; the communication equipment is portable and comprises a smartphone loaded with an app that controls or directs the control of a camera, whether a built-in smartphone camera or an auxiliary camera, to take the camera image or the multiple camera images; the app contains the image analysis software that assesses the tyre condition on board the smartphone or communicates image data to a remote computer adapted to make such assessment and communicate the assessment back to the smartphone, and any combination thereof; and the app is an image control app that controls a tyre condition imaging process. 








Claim 10 (Currently amended): A method according to claim 1 comprising a method for measuring condition comprising forming a stereo image by: taking two or more images from spaced camera locations across the tyre and around the tyre, using triangulation or other depth extraction methods; or using structured light, as by projecting, from the built-in flash or an auxiliary illuminant, a line across the tread and sidewall features from a position displaced from the camera lens axis and tyre condition from the observed displacement; or using modulated light, as by illuminating the tyre features, from the built-in flash or an auxiliary illuminant, with a time varying intensity of illumination; or using time-of-flight information, detecting the difference in the time taken for light to be reflected from the surface of the tyre and the base of a groove and any combination thereof.  


Claim 11 A method according to claim 1, wherein the image is compared to images stored in a database to identify the brand and model of the tyre, or the user is required by a screen prompt to enter tyre identification data read off the sidewall of the tyre. 



Claim 12 A method according to claim 1, wherein: the instrumentation is portable and comprises a smartphone loaded with an app that controls image analysis of the image; the app interactively guides a user through steps of a tyre inspection program; and the app instructs positioning of the smart phone for image formation.  

Claim 13 A method according to claim 12, wherein the app communicates with: a database to identify a tyre; or an enforcement agency or an insurance company regarding tyre condition and any combination thereof.  

Claim 14 A method according to claim 13, further comprising the user seeking out tyre suppliers and checking prices and initiating purchases and/or appointments at a garage or tyre fitting establishment.  



Claim 16  Apparatus for assessing tyre condition of a tyre for a vehicle, the apparatus comprising instrumentation, the instrumentation comprising tyre imaging and image analysis means for: taking and analysing a camera image or multiple camera images of a tyre using the instrumentation; and using image processing software, implemented on or controlled by the instrumentation, to measure tyre condition by performing edge and feature detection image analysis on the camera image or the multiple camera images to select salient features that survive wear, wherein the edge and feature detection image analysis is performed on the camera image or the multiple camera images to detect transverse edges of the salient features that survive wear, after which the image processing software runs edge and corner detection routines to derive a compressed descriptor unique to a tyre type to assess the tyre condition; and having completed the edge and feature detection image analysis, communicating the tyre condition to a user.  




Claim 18 Apparatus according to claim 16, wherein: the instrumentation comprises portable communication equipment including a camera; or the instrumentation comprises portable communication equipment including a smartphone and a separate imaging device is used in conjunction with a smartphone and any combination thereof.  


Claim 19 Apparatus according to claim 16, comprising deployment means adapted to deploy imaging means at an imaging position with respect to a tyre, wherein said deployment means comprises a wand adapted to hold a smartphone or other imaging device near ground level.  

Claim 20 Apparatus according to claim 16, wherein the apparatus also communicates the tyre brand and/or tyre model to a user and/or enforcement agency and/or an insurance company regarding the tyre condition.   

1. A method for assessing tyre condition of a tyre for a vehicle, the method comprising: 
taking and analysing, using instrumentation, a camera image or multiple camera images of a tyre; 
using image processing software, implemented on or controlled by the instrumentation, to measure tyre condition by performing edge and feature detection image analysis on the camera image or the multiple camera images to select salient features that survive wear, including dimensions of the main grooving of the tyre, 
wherein the edge and feature detection image analysis is performed on the camera image or the multiple camera images to detect traverse edges of a groove edge and corner features, after which the image processing software runs edge and corner detection routines to derive a compressed descriptor unique to a tyre type to assess the tyre condition; and then having completed the edge and feature detection image analysis, communicating the tyre condition and tyre brand and/or tyre model to a user.
8. A method according to claim 1, in which the instrumentation communicates with an enforcement agency and/or an insurance company regarding the tyre condition.

2. A method according to claim 1, in which the instrumentation comprises communication equipment including a camera.
3. A method according to claim 2, in which the communication equipment is portable and comprises a smartphone and a separate imaging device is used in conjunction with the smartphone.
4. A method according to claim 2, in which the communication equipment is portable and comprises a smartphone loaded with an app that controls or directs the control of the camera, whether a built-in smartphone camera or an auxiliary camera, to take the camera image or the multiple camera images, wherein the app contains the image analysis software that assesses the tyre condition on board the smartphone or communicates image data to a remote computer adapted to make such assessment and communicate the assessment back to the smartphone, and any combination thereof.
5. A method according to claim 4, in which the app is an image control app that controls a tyre condition imaging process.
6. A method according to claim 1, comprising a method for measuring the tyre condition comprising forming a stereo image by taking two or more images from spaced camera locations across the tyre and around the tyre, using triangulation or other depth extraction methods; or using structured light, as by projecting, from the built-in flash or an auxiliary illuminant, a line across tread and sidewall features of the tyre from a position displaced from the camera lens axis and the tyre condition from the observed displacement; or using modulated light, as by illuminating the tread and sidewall features, from the built-in flash or an auxiliary illuminant, with a time varying intensity of illumination; or using time-of-flight information, detecting the difference in the time taken for light to be reflected from the surface of the tyre and the base of a groove and any combination thereof.
7. A method according to claim 1, in which the image is compared to images stored in a database to identify the brand and model of the tyre, or the user is required by a screen prompt to enter tyre identification data read off the sidewall of the tyre.

9. A method according to claim 1, in which the instrumentation is portable and comprises a smartphone loaded with an app that controls image analysis of the image, wherein: the app interactively guides a user through steps of a tyre inspection program; and the app instructs positioning of the smartphone for image formation.
10. A method according to claim 9, in which the app communicates with: a database to identify a tyre, or an enforcement agency or an insurance company regarding the tyre condition and any combination thereof.
15. A method according to claim 10, including the user seeking out tyre suppliers and checking prices and initiating purchases and/or appointments at a garage or tyre fitting establishment.

11. Apparatus for assessing tyre condition of a tyre for a vehicle, the apparatus comprising instrumentation, the instrumentation comprising tyre imaging and image analysis means for: taking and analysing a camera image or multiple camera images of a tyre using the instrumentation; and using image processing software, implemented on or controlled by the instrumentation, to measure tyre condition by performing edge and feature detection image analysis on the camera image or the multiple camera images to select salient features that survive wear, including the dimensions of the main grooving of the tyre, wherein the edge and feature detection image analysis is performed on the camera image or the multiple camera images to detect traverse edges of a groove edge and corner features, after which the image processing software runs edge and corner detection routines to derive a compressed descriptor unique to a tyre type to assess the tyre condition; and having completed the edge and feature detection image analysis, communicating the tyre condition and tyre brand and/or tyre model to a user.
12. Apparatus according to claim 11, in which: the instrumentation comprises portable communication equipment including a camera; or the instrumentation comprises portable communication equipment including a smartphone and a separate imaging device is used in conjunction with the smartphone and any combination thereof.
13. Apparatus according to claim 11, comprising deployment means adapted to deploy imaging means at an imaging position with respect to a tyre.14. Apparatus according to claim 13, in which said deployment means comprises a wand adapted to hold a smartphone or other imaging device near ground level.
15. A method according to claim 10, including the user seeking out tyre suppliers and checking prices and initiating purchases and/or appointments at a garage or tyre fitting establishment.




Allowable Subject Matter
 
1.    Claims 2, 3, 5, 6, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663